       Case 6:21-cv-06303-FPG Document 10-2 Filed 05/06/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NEW YORK

 Emilee Carpenter, LLC d/b/a
 Emilee Carpenter Photography and
 Emilee Carpenter,


                     Plaintiffs,
                                                 Case No. 6:21-cv-06303
       v.


 Letitia James, in her official capacity
 as Attorney General of New York;               [Proposed] Order Granting
 Johnathan J. Smith, in his official          Plaintiffs’ Pro Hac Vice Motion
 capacity as Interim Commissioner of
 the New York State Division of Human
 Rights; and Weeden Wetmore, in his
 official capacity as District Attorney of
 Chemung County,


                     Defendants.

      After considering the motion for the Pro Hac Vice Admission of Bryan D.

Neihart filed by Plaintiffs Emilee Carpenter, LLC and Emilee Carpenter under

Local Civil Rule 83.1(c) of the United States District Court for the Western District

of New York, the Petition for Attorney Admission, and the related documents,

      IT IS HEREBY ORDERED that said motion is GRANTED and Bryan D.

Neihart is admitted to this Court for the purpose of appearing in the above-

captioned action as counsel for Plaintiffs.



Done this ______ day of ______________________, 2021.



                                              FRANK P. GERACI, JR.
                                              UNITED STATES DISTRICT JUDGE
